Order unanimously modified by eliminating from the third decretal paragraph the words “ and that defendant otherwise comply in all respects with the agreement of the parties dated March 21st, 1942, which agreement is Exhibit ‘ A ’ annexed to said affidavit of defendant verified May 28th, 1947, on file herein, and which agreement is hereby incorporated by reference,” and by eliminating from the last decretal paragraph the words “ and said agreement of the parties dated March 21st, 1942,” and as so modified affirmed, without costs. Settle order on notice. Present — Glennon, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ. [See 273 App. Div, 808.]